NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                            JUL 08 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50311

              Plaintiff - Appellee,              D.C. No. 2:07-cr-01205-CBM-1

  v.
                                                 MEMORANDUM*
BRIAN MARTIN, AKA Brian Scott
Martin,

              Defendant - Appellant.


                  Appeal from the United States District Court
                      for the Central District of California
              Consuelo B. Marshall, Senior District Judge, Presiding

                             Submitted June 3, 2013**
                               Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and STEIN, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
      Brian Martin appeals his 87-month sentence (including supervised release,

restitution, and special assessments) on remand, we affirm.

      The district court’s factual findings that Martin demonstrated an intent and

preparation to carry out his threats against Elvira Garay and Jonathan Dean with

the ability to do so are well supported by the evidence. Accordingly, the court’s

imposition of sentencing enhancements was appropriate.

      Martin’s argument that his offenses should have been grouped pursuant to

U.S.S.G. § 3D1.1(a)(1) because they arose from one common scheme is wrong.

His scheme involved multiple victims. Therefore, grouping is not appropriate.

Martin’s arguments based on out-of-circuit precedent are inapposite.

      Finally, contrary to his argument, Martin’s 87-month sentence was

substantively reasonable when measured against the aggressive and extortionate

dimensions of his criminal conduct plus his past history.

      AFFIRMED.




                                          2